Exhibit 10.3

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (“Amendment”) is entered into as of
December 18, 2006, by and among SAVVIS Communications Corporation, a Missouri
corporation (“Borrower”), SAVVIS, Inc. (f/k/a SAVVIS Communications
Corporation), a Delaware corporation (“Holdings”), Wells Fargo Foothill, Inc.,
as a Lender and as Agent for all Lenders (“Agent”) and the other Lenders party
to the Credit Agreement (as hereinafter defined).

WITNESSETH:

WHEREAS, Borrower, Holdings, Agent and Lenders are parties to that certain
Credit Agreement, dated as of June 10, 2005 (as amended, modified and
supplemented from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein have the definitions provided therefore in the Credit
Agreement);

WHEREAS, Borrower has informed Agent and Lenders that it desires to enter into
that certain Loan and Security Agreement between Borrower and Cisco Systems
Capital Corporation, a Nevada corporation, in the form attached hereto as
Exhibit A (the “Cisco Loan Agreement”);

WHEREAS, Borrower has informed Agent and Lenders that it desires to enter into
certain other Capital Lease Obligations and Purchase Money Indebtedness in the
aggregate not to exceed $17,000,000 during the term of the Credit Agreement in
connection with Borrower’s network upgrade project (the “Network Project
Financing”); and

WHEREAS, Borrower has informed Agent and Lenders that it desires to amend the
Credit Agreement in certain respects to provide for the entrance into the
Network Project Financing and the entrance into the Loan Agreement and Agent and
Lenders have agreed to amend the Credit Agreement as set forth herein; and

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 2 below, the Credit Agreement is amended as follows:

(a) Section 6.1 of the Credit Agreement is hereby amended by deleting the word
“and” immediately prior to Section 6.1(k) thereof, redesignating Section 6.1(k)
as Section 6.1(l) thereof, and inserting a new Section 6.1(k) therein to read as
follows:

(k) Cisco Indebtedness, including the unsecured guarantee of the Cisco
Indebtedness by Holdings pursuant to that certain Guaranty executed on
December 18, 2006 by Holdings in favor of Cisco Systems Capital Corporation, a
Nevada corporation, as in effect on the date hereof, and



--------------------------------------------------------------------------------

(b) Section 7 of the Credit Agreement is hereby amended by deleting the word
“or” immediately prior to Section 7.12 thereof, redesignating Section 7.12 as
Section 7.14 thereof, and inserting a new Section 7.12 and Section 7.13 therein
to read as follows:

 

  7.12 Cisco Loan Agreement. Any provision of the Cisco Loan Agreement or any
document, instrument or agreement entered into in connection therewith is
amended, restated, supplemented or otherwise modified whether in the form of an
amendment, waiver, consent or otherwise;

 

  7.13 Material Adverse Change. The occurrence of a Material Adverse Change; or

(c) The definition of the term “Permitted Lien” is hereby amended by deleting
the word “and” immediately prior to clause (l) thereof, redesignating clause
(l) as clause (m) thereof, and inserting a new clause (l) therein to read as
follows:

(l) Liens securing the Cisco Indebtedness so long as any such Lien attaches only
to the assets purchased or acquired with amounts borrowed under the Cisco Loan
Agreement and the proceeds thereof, and

(d) The definition of the term “Permitted Purchase Money Indebtedness” in
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
the then existing Network Project Financing in an aggregate principal amount not
in excess of $17,000,000 and additional Purchase Money Indebtedness incurred by
Holdings, Borrower or any of their respective Subsidiaries after the Closing
Date in an aggregate principal amount outstanding at any one time not in excess
of $7,500,000.

(e) A new definition of “Cisco Indebtedness” is hereby added to Schedule 1.1 to
the Credit Agreement in appropriate alphabetical order to read as follows:

“Cisco Indebtedness” means the outstanding indebtedness incurred by Borrower
pursuant to that certain Cisco Loan Agreement in an aggregate principal amount
not to exceed $33,000,000 during the term of this Agreement for the purpose of
Borrower’s purchase of networking and telecommunications equipment and other
related networking and telecommunications goods, spare parts, accessories and
software manufactured and sold by Cisco Systems, Inc., or certain other vendors
authorized by Cisco Systems, Inc. and services provided by Cisco Systems, Inc.
or certain other vendors authorized by Cisco Systems Inc.

 

-2-



--------------------------------------------------------------------------------

(f) A new definition of “Cisco Loan Agreement” is hereby added to Schedule 1.1
to the Credit Agreement in appropriate alphabetical order to read as follows:

“Cisco Loan Agreement” means that certain Loan and Security Agreement, dated
December 18, 2006, between Borrower and Cisco Systems Capital Corporation, a
Nevada corporation.

(g) A new definition of “Network Project Financing” is hereby added to Schedule
1.1 to the Credit Agreement in appropriate alphabetical order to read as
follows:

“Network Project Financing” means those certain Capital Leases entered into by
Borrower or Purchase Money Indebtedness incurred by Borrower in an aggregate
principal amount not to exceed $17,000,000 during the term of this Agreement for
the purpose of purchasing networking and telecommunications equipment, software,
hardware and maintenance of such equipment for Borrower.

(h) Schedule 5.2 to the Credit Agreement is hereby amended by adding a row to
the end thereof to read as follows:

 

promptly after Borrower has knowledge of the actions set forth in clause (l)
hereof.    (l) prior written notice of (a) the date and amount of any advances
to be made under the Cisco Loan Agreement and (b) the type and value of any
collateral granted by any Loan Party to secure such advances (including without
limitation a copy of each Schedule A to any Borrowing Notice delivered in
connection with the Cisco Loan Agreement)

2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (unless specifically waived in writing by
each of Agent), each to be in form and substance satisfactory to Agent:

(a) Agent shall have received a fully executed copy of this Amendment, together
with the Consent and Reaffirmation attached hereto;

(b) Agent shall have received a fully executed copy of that certain
Intercreditor Agreement dated the date hereof among Cisco Capital Corporation, a
Nevada corporation and Agent on behalf of Lenders;

(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(d) No Default or Event of Default shall have occurred and be continuing.

 

-3-



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) Warranties and Absence of Defaults. In order to induce Agent to enter into
this Amendment, each of Borrower and Holdings hereby warrants to Agent, as of
the date hereof, that the representations and warranties of Borrower and
Holdings contained in the Credit Agreement are true and correct as of the date
hereof as if made on the date hereof (other than those which, by their terms,
specifically are made as of certain dates prior to the date hereof).

(b) Expenses. Each of Borrower and Holdings, jointly and severally, agree to pay
on demand all costs and expenses of Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of the Credit Agreement as amended hereby.

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

4. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Holdings, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, either known or suspected, both at law and in equity,
which Borrower or Holdings or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

 

-4-



--------------------------------------------------------------------------------

(b) Each of Borrower and Holdings understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

SAVVIS COMMUNICATIONS

CORPORATION, a Missouri corporation, as Borrower

By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer

SAVVIS, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as a Lender

By:  

/s/ Kristy Loucks

Title:   Vice President

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

OAK HILL SECURITIES FUND, L.P., as a

Lender

By:   Oak Hill Securities GenPar, L.P.,   its General Partner By:   Oak Hill
Securities MGP, Inc.,   its General Partner By:  

/s/ Scottt D. Krase

Title:   Authorized Person OAK HILL SECURITIES FUND II, L.P., as a
Lender By:   Oak Hill Securities GenPar II, L.P.,   its General Partner By:  
Oak Hill Securities MGP II, Inc.,   its General Partner By:  

/s/ Scott D. Krase

Title:   Authorized Person OAK HILL CREDIT ALPHA FINANCE I, LLC,
as a Lender By:   Oak Hill Credit Alpha Fund, L.P.   its Member By:   Oak Hill
Credit Alpha Gen Par, L.P.   its General Partner By:   Oak Hill Credit Alpha
MGP, LLC,   its General Partner By:  

/s/ Scott D. Krase

Title:   Authorized Person OAK HILL CREDIT ALPHA FINANCE I
(OFFSHORE), LTD., as a Lender By:  

Scott D. Krase

Title:   Authorized Person

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

FIRST BANK BUSINESS CAPITAL, INC. f/k/a

FB COMMERCIAL FINANCE, INC., as a Lender

By:  

/s/ Gregory Heutal

Title:   Vice President

Consent and Reaffirmation to Amendment No. 3 to Credit Agreement